 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 2
                                                                      Jan 15, 2020
                                                                          SEAN F. MCAVOY, CLERK
 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    OSSIE LEE SLAUGHTER,
                                                   NO: 2:11-cv-00430-LRS
 8                              Plaintiff,
                                                   ORDER DENYING CONSTRUED
 9          v.                                     MOTION FOR RECONSIDERATION

10    STEPHEN SINCLAIR, ELDON
      VAIL, DAN PACHOLKE and
11    MARK KUCZA,

12                              Defendants.

13

14         BEFORE THE COURT is Plaintiff’s letter received on November 26, 2019,

15   ECF No. 59, which is construed as a Motion for Reconsideration of the Order

16   Denying Motion to Waive Remaining Balance of Filing Fee Owed. ECF No. 58.

17         Motions for reconsideration serve a limited function. “‘[T]he major grounds

18   that justify reconsideration involve an intervening change of controlling law, the

19   availability of new evidence, or the need to correct a clear error or prevent manifest

20   injustice.’” Pyramid Lake Paiute Tribe v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir.

21   1989). Such motions are not the proper vehicle for offering evidence or theories of



     ORDER DENYING MOTION FOR RECONSIDERATION -- 1
 1   law that were available to the party at the time of the initial ruling. Fay Corp. v.

 2   Bat Holdings I, Inc., 651 F.Supp. 307, 309 (W.D. Wash. 1987).

 3            In the instant case, Plaintiff has not alleged that there has been an

 4   intervening change of controlling law. Likewise, he has not offered newly

 5   discovered evidence that would justify this Court re-examining the issue. Thus,

 6   the only remaining question is whether the court should alter its prior ruling in

 7   order to “correct a clear error or prevent manifest injustice.” Pyramid Lake, 882

 8   F.2d at 369 n.5.

 9            Plaintiff clarifies that his prior letter, received on November 20, 2019, ECF

10   No. 57, was not intended as a Motion to Waive Remaining Balance of Filing Fee

11   Owed, ECF No. 59 at 1. Rather, Plaintiff wants this Court to “admit or deny this

12   Court ‘ordered me/Mr. O. Slaughter to pay (WDOC) 60% of all his/my incoming

13   monies, including 60% of his Class-3 job pay under WDOC policy - #200.00?”

14            According to Plaintiff’s submissions and the Court’s records 1, he has filed

15   three civil actions in the U.S. District Courts for the Eastern and Western Districts

16   of Washington in which he was granted leave to proceed in forma pauperis under

17   28 U.S.C. § 1915(b). The agency having custody of Plaintiff, the Washington

18   State Department of Corrections, is statutorily obliged to forward to the clerk of

19

20
     1
         Headwaters Inc. v. U.S. Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005)
21
     (appropriate to take judicial notice of materials from another tribunal).


     ORDER DENYING MOTION FOR RECONSIDERATION -- 2
 1   the court monthly payments of 20 percent of the preceding month’s income

 2   credited to Plaintiff’s account under 28 U.S.C. § 1915(b)(2) in each of these three

 3   cases. See Bruce v. Samuels, 136 S.Ct. 627, 631-33 (2016) (finding that the Prison

 4   Litigation Reform Act of 1995, 28 U.S.C. § 1915(b), calls for simultaneous, not

 5   sequential, recoupment of multiple filing fees incurred by an indigent prisoner).

 6   This logically equates to 60% of Plaintiff’s income.

 7         Therefore, while no court has specifically ordered Plaintiff to pay the

 8   Washington State Department of Corrections 60% of Plaintiff’s incoming monies,

 9   the collective effect of Plaintiff’s choice to pursue three civil actions in the U.S.

10   District Courts is that 60% of his income is subject to being collected and

11   forwarded to the respective clerks of the court. See Bruce, 136 S.Ct. at 631-33.

12   Plaintiff makes no assertion that these payments are not being forwarded to the

13   respective clerks of the court. Therefore, IT IS ORDERED that Plaintiff’s

14   construed Motion for Reconsideration, ECF No. 59, is DENIED.

15         IT IS SO ORDERED. The Clerk of Court shall enter this Order and

16   provide a copy to Plaintiff. The file shall remain closed. The Court further finds

17   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

18   taken in good faith and would lack any arguable basis in law or fact.

19         DATED this 15th day of January 2020.

20                                                 s/Lonny R. Suko
                                             _______________________
21                                               LONNY R. SUKO
                                             SR. U.S. DISTRICT JUDGE


     ORDER DENYING MOTION FOR RECONSIDERATION -- 3
